UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1415


PHILLIP MIZRACH, as Successor Personal Representative          of
the Estate of Abraham I. Kurland, Deceased,

                  Plaintiff – Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:08-
cv-02030-AMD)


Submitted:    October 20, 2009              Decided:   October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Phillip Mizrach, Appellant Pro Se. Thomas Harold Barnard, Allen
F.  Loucks,   Assistant  United   States Attorneys,  Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip    Mizrach,      as    personal   representative         of    the

Estate of Abraham I. Kurland, appeals from the district court’s

orders   dismissing     without      prejudice      his     medical      malpractice

complaint    filed    pursuant     to     the   Federal    Tort    Claims   Act,    28

U.S.C. §§ 1346(b), 2671-2680 (2006), and denying his motion for

reconsideration.        We   have       reviewed    the    record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.            Mizrach v. United States, No. 1:08-cv-

02030-AMD (D. Md. Feb. 17, 2009 & Mar. 11, 2009).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in    the    materials       before   the    court    and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2